DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellee, Permanent General Insurance Company, and denied summary judgment to appellants, Brenda Shaffer, et al., in this insurance coverage dispute.  For the reasons stated herein, this court affirms the judgment of the trial court.
Appellants sets forth the following assignments of error:
  "I.  THE TRIAL COURT AFTER FINDING AS FACT THAT MR. [SIC] SHAFFER SIGNED A WRITTEN REJECTION OF UM/UIM COVERAGE AND FINDING AS FACT MR. SHAFFER DID NOT SIGN THE FORM BUT HAD MRS. SHAFFER TO REJECT SUCH COVERAGE FOR HIM, ERRED IN HOLDING THAT SUCH FACTUAL, EXPRESS AGENCY AND AUTHORIZATION WAS NOT SUFFICIENT TO REJECT UI/UIM COVERAGE FOR MR. SHAFFER.
  "II.  THE TRIAL COURT ERRED IN HOLDING THAT THE CANCELLATION NOTICE FOR NON-PAYMENT OF PREMIUM MANDATED BY R.C. 3937.32 MAY SERVE PURPOSE OF BEING A NOTICE OF PREMIUM DUE AND A SIMULTANEOUS NOTICE OF CANCELLATION FOR NON-PAYMENT OF SUCH PREMIUMS DUE.
  "III.  THE TRIAL COURT ERRED IN HOLDING THAT THE INSURANCE POLICY CLEARLY PROVIDES THAT THE [INSURER], UNILATERALLY, MAY CHANGE THE COVERAGE IN THE POLICY AND ALSO MAY INCREASE THE PREMIUM, (SEE DEFENDANTS' MOTION EXHIBIT B, PAGE 24.)  WHEN THE PROVISION IN EXHIBIT B, PAGE 24 DOES NOT STATE ANY SUCH THING."
In considering appellants' assignments of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law.  After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Charles J. Doneghy properly determines and correctly disposes of the material issues in this case.  We therefore adopt the judgment of the trial court as our own.  See Appendix A.  Appellants' first, second and third assignments of error are found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellants are ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ____________________________  George M. Glasser, J.
Richard W. Knepper, P.J., Mark L. Pietrykowski, J. CONCUR.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.